

C. H. ROBINSON WORLDWIDE, INC.
and Subsidiaries and Affiliates
CONFIDENTIALITY AND PROTECTION OF BUSINESS AGREEMENT




This Confidentiality and Protection of Business Agreement (“Agreement”) is made
and entered into between C. H. Robinson Worldwide, Inc., a Delaware corporation,
and its subsidiaries and affiliated companies (collectively referred to as
“Company”) and _______________________________________, hereinafter referred to
as “employee,” or “I,” or “me.”
(PRINT NAME)


I.
RECITALS


Employee agrees and acknowledges that Employee wishes to be employed or continue
to be employed by C.H Robinson Worldwide, Inc., or one of its subsidiary or
affiliated companies in a significant position involving important contact and
relationships with the Company’s customers, carriers, vendors, and other
business partners in which Employee will represent the Company and have access
to the Company’s confidential and proprietary business information. Employee
wishes to enter into and/or continue such employment with the potential of
increased responsibility and knowledge about the Company's affairs.


Employee and Company agree that Company will give Employee access to Company’s
highly sensitive, confidential, and proprietary information and provide Employee
opportunities to represent the Company in important relationships with
customers, carriers, vendors and/or other business partners.


Employee hereby confirms that Employee has no obligations or commitments,
whether by contract or otherwise, inconsistent with Employee’s obligations to
the Company.


As a condition of employment or continued employment, Employee agrees to be
bound by and act in accordance with this Agreement. In consideration of the
mutual obligations incurred and benefits obtained hereunder and other good and
valuable consideration (including, without limitation, access to Company’s
confidential information, customers, carriers, and other business partners,
opportunities for learning and experience, opportunities for increased
compensation and other benefits, restricted stock opportunities, bonus
opportunities, and opportunities for advancement) which would not be available
to Employee except in return for entering into this Agreement and the
sufficiency of such valuable consideration Employee hereby acknowledges, Company
and Employee agree as follows:


II.
DEFINITIONS


In this Agreement:


A.    “Business Partner” means any Customer, Carrier, consultant, contractor,
supplier, vendor, or any other person, company, organization, or entity that has
conducted business with or potentially could conduct business with the Company
in any of the Company Businesses.


B.    “Carrier” means any person, company or organization that the Company has
engaged or potentially could engage for transportation services in any of the
Company Businesses.


C.    The "Company" means C.H. Robinson Worldwide, Inc., and all existing or
future affiliated corporations including all subsidiaries, divisions and
enterprises owned or controlled by those corporations.


D.    The “Company Businesses” shall mean freight brokerage and contracting,
contract logistics, freight forwarding or backhauling, transportation logistics,
transportation-related payment and information systems, custom house brokerage
businesses, the purchase, sale and sourcing of fresh fruits and vegetables, and
other businesses the Company may become involved in now or in the future during
Employee’s employment with Company (collectively referred to as the “Company
Businesses”),


E.    "Confidential Information"



1



--------------------------------------------------------------------------------



1.    "Confidential Information" shall mean all information written (or
generated/stored on magnetic, digital, photographic or other media) or oral,
relating to any aspect of the Company Businesses, existing or reasonably
foreseeable, which is disclosed to Employee, to which Employee was given access,
or which was conceived, discovered or developed by Employee (alone or jointly
with others), and which is not generally known or which is proprietary to
Company, including but not limited to: Company’s strategic and other business
plans, designs, information relating to employees or Business Partners, customer
and/or carrier lists, and marketing information, aids or materials, accounting
information, merchandising information, rate and/or pricing information, and
information-gathering techniques and methods, and all accumulated data,
listings, or similar recorded matter used or useful in freight brokerage and
contracting, contract logistics, freight forwarding and backhauling (all modes),
transportation logistics, transportation-related payment and information
systems, custom house brokerage businesses, and/or the purchase, sale and
sourcing of fresh fruits and vegetables including, but not limited to, the
Business Partner, customer and carrier lists, business forms, weekly loading
lists, service contracts, all pricing information, all contract terms, tariff
information, and computer programs, software and/or code.


2.    All information disclosed to me, or to which I have access during the
period of my employment, for which there is any reasonable basis to be believed
is, or which appears to be treated by the Company as, Confidential Information,
shall be presumed to be Confidential Information hereunder, and Employee agrees
to treat all the following as Confidential: (a) all information contained on any
computer or computer system of Company; and (b) all information which has been
disclosed to Employee or to which Employee has access during the period of
employment with Company which Company does not intentionally disclose to the
general public.


F.    "Competing Business" means any person, business, firm, entity,
undertaking, company or organization, other than the Company, which:


1.
is engaged in, or is about to become engaged in a business or businesses the
same or similar to the Company Businesses, or



2.
regardless of the nature of its business, either competes directly or indirectly
with the Company in any of the Company Businesses, including but not limited to
any activities that involve offering or providing products or services that are
the same or similar to products or services offered by the Company or which
could be used in place of products or services offered by the Company, or



3.
any person, company or organization engaged in the produce or transportation or
logistics industries as a shipper, receiver or carrier, or



4.
the provision of payment, financing, and information services to entities
engaged in the transportation or logistics industries.



G.    "Customer" means any person, company or organization that has engaged or
potentially could engage the Company's services in any of the Company
Businesses.
III.
NATURE OF EMPLOYEE'S ACTIVITIES


A.    I am aware and acknowledge that the Company has developed a special
competence in the Company Businesses, and has accumulated as proprietary
information (not generally known to others) Confidential Information and more
and better information about Business Partners, shippers, carriers, truckers,
trucking equipment, railroads, ocean carriers, foreign agents, customers,
purchasing agents and similar matters which are of unique value in the conduct
and growth of the Company's Businesses. This proprietary pool of information has
enabled the Company to conduct the Company Businesses with unusual success and
has thus afforded unusual job opportunities and potential to its employees.


B.    In the course of my employment, I wish to be employed in a position or
positions with the Company in which I may receive or contribute to Confidential
Information. It is my desire to continue progressing in the Company, which could
include sales, operations, management, carrier, and customer-related capacities,
and I recognize that optimum progression and specialization cannot take place
unless Confidential Information, including information relating to technology,
processes, plans, development, activity, Business Partners, other employees, and
the like, is entrusted to me.


C.    In exchange for my promises and commitments in this Agreement, the Company
will provide me with Confidential Information to permit me to carry out,
perform, and fulfill my job responsibilities and have greater opportunities to
advance in my career. I acknowledge that the Company may provide me with such
Confidential Information, and I further acknowledge that in the course of
carrying out, performing and fulfilling my responsibilities for the Company, I
have been given Confidential Information relating to the Company's Businesses,
and I recognize that disclosure of any such Confidential Information to a
Competing Business, to the general public, or for any

2



--------------------------------------------------------------------------------



reason or under any circumstance other than to further the Company’s business
would be highly detrimental to the Company. I further acknowledge that, in the
course of performing my obligations to the Company, I will be a representative
of the Company to many of the Company's Business Partners and, in some
instances, may be the Company's sole and exclusive contact with a Business
Partner. In this capacity, I will be given significant responsibility for
maintaining or enhancing the business relationship and/or goodwill of the
Company with such Business Partners.


IV.
PROTECTION OF BUSINESS


Therefore, in consideration of the Company’s entrusting me with Confidential
Information and the opportunity to represent the Company in dealings with
Business Partners, in consideration of my employment by the Company, in
consideration of the compensation, benefits, and opportunities available to me
through such employment, and in consideration of the other benefits and
covenants provided to me by this Agreement,


I hereby agree as follows:


A.    Except as may be required in the performance of my employment duties with
the Company, I will never at any time (whether during or after employment with
Company) use, disclose, copy or assist any other person, entity, or organization
in the use, disclosure or copying of any Confidential Information.


B.    Upon the termination of my employment with the Company or at any other
time requested by the Company, all Confidential Information, including files,
records, data, copies, summaries, or abstracts containing or reflecting
Confidential Information, in my possession, custody, or control, whether
prepared by me or others, and regardless of how the same came into my
possession, custody, or control, will be turned over to the Company by me.


C.    For a period of two (2) years after the termination of my employment with
the Company, however occasioned and for whatever reason, I will not:


1.    Directly or indirectly, for the benefit of any Competing Business
(including a business which I may own in whole or in part), solicit, engage,
sell or render services to, or do business with any Business Partner or
prospective Business Partner of the Company with whom I worked or had regular
contact, on whose account I worked, or with respect to which I had access to
Confidential Information about such Business Partner at any time during the last
two years of my employment with the Company; or


2.    Directly or indirectly recruit, hire or solicit any employee or agent of
the Company for employment or service with or on behalf of any Competing
Business or attempt to interfere with the contract or relationship between the
Company and any of its employees or agents, or directly or indirectly cause or
attempt to cause any employee or agent of the Company to terminate or reduce
such person’s employment or service with the Company.


3.    Directly or indirectly cause or attempt to cause any Business Partner of
the Company with whom the Company has done business or sought to do business
within the last two (2) years of my employment to divert, terminate, limit or in
any manner modify, decrease or fail to enter into any actual or potential
business relationship with the Company.


4.It is understood by me and agreed to by the Company that upon the termination
of my employment hereunder, I will not be restricted territorially from
competing with the Company so long as I comply with the provisions of Part IV
herein.


5.It is further understood and agreed that the running of the two (2) year
period of restriction set forth in Part IV C shall be tolled during any time
period in which I violate the provisions of Part IV C.


D.    I will devote my entire time, attention, and energies to the business of
the Company and shall not, during the period of my employment, be engaged in any
other employment or business activity whether or not such activity is pursued
for gain, profit or other pecuniary advantage. This restriction, however, shall
not be construed as preventing me from investing my assets in such form or
manner as will not require any services on my part in the day-to-day operation
of the affairs of the companies in which such investments are made.


E.    I will comply with all applicable state and federal laws and regulations,
and all the policies, rules, or codes of conduct generally in effect for
employees of Company during my employment.



3



--------------------------------------------------------------------------------



V.
INVENTION


A.    Employee shall communicate to Company as promptly and fully as practicable
all Inventions (as defined below) which are (or were) conceived or reduced to
practice by Employee (alone or jointly with others) (1) during Employee’s
employment with Company, (2) within one (1) year following the termination of
Employee’s employment with Company for any reason (and whether occasioned by
Employee or Company). Employee hereby assigns to Company and/or its nominees,
all of Employee’s right, title, and interest in such Inventions, and all of
Employee’s right, title, and interest in any patents, copyrights, patent
applications, or copyright applications based thereon. Employee shall assist
Company and/or its nominees (without charge but at no expense to Employee) at
any time and in every proper way to obtain for Company and/or its nominees the
benefits, patents and copyrights for all such Inventions anywhere in the world
and to enforce its and/or their rights in legal proceedings. To the extent any
materials prepared by Employee (alone or jointly with others) during Employee’s
employment with Company include material subject to copyright protection (or
other intellectual property protection), it is understood and agreed that such
materials have been specially commissioned by Company and they shall be deemed
"work for hire" as such term is defined under U.S. copyright law. Employee
acknowledges and agrees that all documents, digitally, magnetically or optically
encoded media, and other tangible materials created by Employee (alone or
jointly with others) during Employee’s employment with Company shall be owned by
Company. Employee irrevocably acknowledges Company's sole ownership in all
right, title, and interest to all work created by Employee during Employee’s
employment with Company and further agrees to engage in no conduct and take no
position inconsistent with such sole ownership by Company.


B.    As used in this Section, the term “Invention” includes, but is not limited
to, all inventions, discoveries, improvements, processes, developments, designs,
know-how, data, computer programs and formulae, whether patentable or
unpatentable or protectable by copyright, trademark, or other intellectual
property law.


C.    Any provision in this Section requiring Employee to assign Employee’s
rights in any Invention does not apply to an Invention which qualifies for
exclusion under the provisions of Minnesota Statute Section 181.78. That section
provides that the requirement to assign “shall not apply to an invention for
which no equipment, supplies, facility or trade secret information of the
employer was used and which was developed entirely on the employee’s own time,
and (1) which does not relate (a) directly to the business of the employer or
(b) to the employer’s actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed by the
employee for the employer.” Employee understands that Employee bears the burden
of proving that an Invention qualifies for exclusion under Minnesota Statute
Section 181.78.


D.     Employee also assigns to Company (or to any of its nominees) all rights
which Employee may have or acquire in any Invention, full title to which is
required to be in the United States by a contract between Company and the United
States or any of its agencies.


E.    Employee hereby irrevocably designates and appoints Company and each of
its duly authorized officers and agents as Employee’s agent and attorney-in-fact
to act for and on Employee’s behalf and stead to execute and file any document
and to do all other lawfully permitted acts to further the prosecution,
issuance, and enforcement of patents, copyrights and other proprietary rights
with the same force and effect as if executed and delivered by Employee.


VI.
EXIT INTERVIEW


To ensure a clear understanding of this Agreement and my post-employment
obligations to the Company, I agree to engage in an Exit Interview with the
Company at a time and place designated by the Company. The Company, at its
option, may elect to conduct the Exit Interview either at the Company's
principal headquarters in Minneapolis, Minnesota, or through written
correspondence, or by phone; provided, however, that the Company shall pay all
reasonable travel and lodging expenses incurred by me in attending such Exit
Interview if the Company requires my personal attendance.


VII.
INJUNCTIVE RELIEF


Employee acknowledges and agrees that any violation of Part IV above would be
highly injurious to Company, and that it would be extremely difficult to fully
compensate Company for damages for any such violation. Accordingly, Employee
specifically agrees that in the event of a breach or threatened breach of Part
IV above, the Company shall be entitled to a temporary and/or permanent
injunction restraining such breach, without the necessity of proving actual
damages. Employee further agrees that a reasonable and proper bond for any such
injunctive relief would be five hundred dollars ($500.00). Company shall further
be entitled to recover all attorneys’ fees reasonably incurred in establishing
such violations of this Agreement; but nothing herein shall be construed as
prohibiting the Company from pursuing damages or any other remedy available to
it at law or in equity, in addition to injunctive relief, for such breach or
threatened breach.

4



--------------------------------------------------------------------------------





VIII.
SEPARATE AND DIVISIBLE COVENANTS


The covenants contained in this Agreement are intended to be separate and
divisible covenants, and if, for any reason, any one or more thereof shall be
held to be invalid or unenforceable, in whole or in part, it is agreed that the
same shall not be held to affect the validity or enforceability of any other
covenant or part of this Agreement. To the extent any of the terms or time
periods set forth in Part IV are determined by a Court of competent jurisdiction
to exceed the restrictions permitted by law, then any such term or time period
shall be equitably modified to the extent necessary to comply with the
applicable law, but the parties understand and agree that they intend such terms
to be enforced to the maximum permitted by the law.


IX.
DISPUTES


A.Except as provided below, all Claims the Company might bring against Employee
and all Claims Employee might bring against Company and/or any officers,
directors, employees, or agents of Company shall be deemed waived unless
submitted to mediation, and thereafter, if mediation is unsuccessful, to final
and binding arbitration in accordance with the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association, modified as
follows: (1) the arbitration need not actually be administered by the American
Arbitration Association; (2) the parties shall share equally in the fees and
costs for the arbitrator and the arbitration process, except that the arbitrator
may award such fees and costs to the prevailing party as part of a final
decision; (3) any mediation or arbitration shall be governed by the Company’s
Employment Dispute Mediation/Arbitration Procedure, which is available on the
Company Intranet; (4) dispositive motions shall be permissible and not
disfavored in any arbitration, and the standard for deciding such motions shall
be the same as under Rule 56 of the Federal Rules of Civil Procedure; (5) except
on a substantial showing of good cause, discovery will be limited to the
exchange of relevant documents and three depositions per side; and (6) except as
mutually agreed at the time between Employee and Company, neither Employee nor
Company may bring any Claim combined with or on behalf of any other person or
entity, whether on a collective, representative, or class action basis or any
other basis. In the case of any conflict between the rules and procedures for
either mediation or arbitration, the priority and order of precedence shall be
as follows: (1) the rules and procedures stated herein; (2) the Company’s
Employment Dispute Mediation/Arbitration Procedure; (3) the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association.


B.For purposes of this Agreement, “Claims” shall include, but not limited to,
all claims directly or indirectly related to Employee’s recruitment, employment,
compensation or benefits (except that for any claims under an employee benefit
or pension plan that specifies a claim procedure, such claim procedure must
first be exhausted before a claim, if any, may be pursued under this Agreement)
or termination of Employee’s employment with Company, including, but not limited
to, alleged violations of Title VII of the Civil Rights Act of 1964, sections
1981 through 1988 of Title 42 of the United States Code and all amendments
thereto, the Employee Retirement Income Security Act of 1974 (“ERISA”), the
Americans with Disabilities Act of 1990 (“ADA”), the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Older Workers Benefits Protection Act of
1990 (“OWBPA”), the Fair Labor Standards Act (“FLSA”), the Occupational Safety
and Health Act (“OSHA”), the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), and any and all claims under federal, state, and local laws or
regulations (including all such laws and regulations pertaining to employment or
prohibiting discrimination). This Section shall not apply to any of the
following: (1) Worker's Compensation claims; (2) claims related to unemployment
insurance; (3) any claims by Company to enforce Parts IV or V of this Agreement;
(4) any claims by Company that include a request for injunctive or equitable
relief, including, without limitation, claims related to its enforcement of any
restrictive covenants, non-solicitation obligations, and/or confidential
information provisions contained in any Company policy and/or agreement(s)
entered into between Employee and Company; and/or (5) any claims to protect the
Company’s trade secrets, confidential or proprietary information, trademarks,
copyrights, patents, or other intellectual property.


C.This Section shall continue in full force and effect during Employee’s entire
employment with Company and after such employment has terminated, regardless of
the reason for such termination and whether termination was voluntary or
involuntary. This Section shall be binding upon the heirs, successors, and
assigns of Employee and Company, and any person or entity asserting Claims or
seeking relief of any kind on behalf of Employee or Company shall be bound by
this Agreement to the fullest extent permitted by law.


D.If any portion of this Section is determined to be void or unenforceable, then
the remaining portions of this Section shall continue in full force and effect,
and this Agreement may be modified to the extent necessary, consistent with its
fundamental purpose and intent, in order to make it enforceable.



5



--------------------------------------------------------------------------------



X.
GOVERNING LAW AND VENUE


I agree that all of my obligations hereunder shall be binding upon my heirs,
beneficiaries, and legal representatives and that the law of the State of
Minnesota shall govern as to the interpretation and enforceability of this
Agreement without regard to conflicts of law principles. Employee and Company
agree that any claim or dispute between them shall be adjudicated or arbitrated
exclusively in the State of Minnesota, Hennepin County District Court, or the
United States District Court for the District of Minnesota. Employee and Company
hereby consent to the personal jurisdiction of these courts and waive any
objection that such venue is inconvenient or improper.


XI.
MISCELLANEOUS


A.    Withholding Taxes. Company may take such action as it deems appropriate to
insure that all applicable federal, state, city and other payroll, withholding,
income or other taxes arising from any compensation, benefits or any other
payments made pursuant to this Agreement or any other contract, agreement or
understanding which relates, in whole or in part, to Employee’s employment with
Company are withheld or collected from Employee.


B.    Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing.


C.    No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than as specifically set
forth in the waiver.


D.    Assignment. Employee may not assign any right, interest, or obligation
under this Agreement, in whole or in part, without the written consent of
Company. Company will be free to assign its rights, interests, and obligations
under this Agreement without the consent of Employee. After any such assignment
by Company, Company shall be discharged from all further liability hereunder and
such assignee shall thereafter be deemed to be Company for the purposes of all
provisions of this Agreement including this Section.




Executed at Eden Prairie, Minnesota, this _______ day of ___________________,
20_____.




                        
By:
 
C. H. ROBINSON WORLDWIDE, INC.,
 
 
 
 
 
[a2013employeeconfiden_image1.gif]
 
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 




6

